UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-5078


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHRISTOPHER EARL DAVIS, a/k/a Snake Bite, a/k/a Earl Davis,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (4:06-cr-00023-F-2)


Submitted:   June 28, 2010                 Decided:   July 13, 2010


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.    George E. B. Holding, United States Attorney,
Anne M. Hayes, Jennifer P. May-Parker, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christopher         Earl    Davis       appeals         the       district   court’s

imposition      of        a    twenty-four          month       sentence          following    the

revocation of his supervised release.                          On appeal, Davis contends

that his sentence is plainly unreasonable because the district

court failed         to       address    his   arguments         for        a    lower   sentence.

Finding no reversible error, we affirm.

              The district court has broad discretion to impose a

sentence upon revoking a defendant’s supervised release.                                     United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                                     We will

affirm unless the sentence is “plainly unreasonable” in light of

the   applicable          18    U.S.C.    § 3553(a)            (2006)       factors.         United

States   v.    Crudup,          461 F.3d 433,    437      (4th        Cir.    2006).      The

relevant      applicable         § 3553(a)      factors          to    be       considered     are:

“the nature and circumstances of the offense and the history and

characteristics of the defendant” and the need for the sentence

“to   afford    adequate          deterrence         to     criminal            conduct;   .   .   .

protect the public from further crimes of the defendant; and . .

. provide the defendant with needed educational or vocational

training, medical care, or other correctional treatment in the

most effective manner.”               18 U.S.C. § 3553(a)(1), (2)(B)-(D).

              Our first step in evaluating a sentence imposed upon

revocation      of    supervised          release         is    to     decide       whether     the

sentence is unreasonable.                  Crudup, 461 F.3d at 438; Thompson,

                                                2
595 F.3d    at   546.     In        doing       so,    we     generally        follow    “the

procedural and substantive considerations” employed in reviewing

original       sentences.        Crudup, 461 F.3d    at   438.         While   the

district court need not explain the reasons for the sentence in

as much detail as when imposing the original sentence, “it still

must provide a statement of reasons for the sentence imposed.”

Thompson, 595 F.3d at 547 (internal quotation marks omitted).

Additionally, the district court should address the defendant’s

nonfrivolous reasons for imposing a sentence different from the

advisory sentencing range.                United States v. Carter, 564 F.3d
325, 328 (4th Cir. 2009).

               We find that the district court’s sentence was not

unreasonable.       In handing down the sentence, the district court

took into account the U.S. Sentencing Guidelines Manual Chapter

7     policy    statements       and     clearly          considered        the    applicable

§ 3553(a) factors in arriving at a sentence.                           The district court

also adequately addressed Davis’ arguments in its explanation.

Thus, we find that the sentence imposed by the district court

was not unreasonable in light of the circumstances.

               Accordingly, we affirm the judgment of the district

court.        We dispense with oral argument because the facts and

legal    contentions       are    adequately             presented     in    the    materials




                                               3
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    4